Order filed September 23, 2020




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00479-CV
                                     ____________

    IN THE INTEREST OF K.J.R. A/K/A K.R. AND K.J.R., CHILDREN


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-02125J

                                       ORDER

      On September 21, 2020, appellant filed a brief, which was rejected because
it did not comply with Texas Rule of Appellate Procedure 9.4(j)(4). See Tex. R.
App. P. 9.4(j)(4). On the same day, we requested that appellant re-file the brief
within one business day. Appellant has not re-filed the brief; therefore, no brief is
on file with this court. We order appellant’s appointed counsel, Angela Elisabeth
Ellis, to re-file appellant’s brief no later than September 25, 2020. If the brief is not
filed by that date, counsel may be required to show cause why she should not be
held in contempt of court.

                                    PER CURIAM
Panel Consists of Justices Christopher, Jewell, and Zimmerer.